PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Thomason, Joe
Application No. 16/251,778
Filed: January 18, 2019
For: COOKING POT HAVING A STRAINER

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed August 10, 2021, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to file a reply within the meaning of 37 CFR 1.113
to the final Office action, mailed March 03, 2020, which set a shortened statutory period for
reply of three (3) months. No extensions of time under the provisions of 37 CFR 1.136(a) were
obtained. Accordingly, the application became abandoned on June 04, 2020. A Notice of
Abandonment was mailed September 10, 2020.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Request for Continued Examination (RCE) and fee of $340, and the submission required by 37 CFR 1.114;  (2) the petition fee of $525; and (3) a proper statement of unintentional delay.

Telephone inquiries concerning this decision should be directed to the Schene Gray Paralegal Specialist at (571) 272-2581. All other inquiries concerning either the examination or status of the application should be directed to the Technology Center at (571) 272-1700.


This application is being referred to Technology Center Art Unit 1779 for processing of the RCE and for appropriate action by the Examiner in the normal course of business on the amendment submitted in accordance with 37 CFR 1.114.




/JoAnne L Burke/
JoAnne L. Burke
Lead Paralegal Specialist
Office of Petitions